uniform issue list no department of the treasury eve service - s washington d c z tax_exempt_and_government_entities_division cp a t legend employer a state b group c employees plan x statute d ' this is in response to a ruling_request dated date as supplemented by additional correspondence dated date from your authorized representative conceming the pick up of certain employee contributions to plan x under sec_414 of the internal_revenue_code the code’ the following facts and representations have been submitted pursuant to statute d state b created plan x in pension_plan and retirement_system for the benefit of group c employees plan x meets the qualification requirements of code sec_401 and is a governmental_plan within the meaning of sec_414 of the code participation in plan x is mandatory on the part of group c employees as a defined benefit under statute d sec_22 employee contributions to plan x are mandatory and all participants are required to contribute a certain percentage of their base annual salary this contribution is made in the form of a deduction from compensation employer a is allowed to reduce the current salary of plan x participants and pay the mandatory employee contribution directly to plan x in lieu of contributions by the individual participants group c employees do not have the option of receiving such contributions directly instead of having them paid to plan x statute d sec_22 also allows state b to pick up and pay the mandatory_contributions to plan x pursuant to sec_414 of the code if contributions are picked up statute d provides that they shall be treated as employer contributions for federal_income_tax purposes pursuant to statute d state b proposes that effective the first payroll_period following receipt of a favorable ruling by the internal_revenue_service contributions shall be deducted from the compensation of group c employees before the computation of applicable federal taxes and shall be treated as employer contributions under sec_414 of the code based on the foregoing facts and representations you have requested the following rulings that amounts deducted and withheld from the salary of group c employees pursuant to sec_22 of statute d qualify as employee contributions that are picked up by state b under code sec_414 and as such are not included in group c employees’ gross_income for federal_income_tax purposes that amounts deducted and withheld from the salary of group c employees pursuant to sec_22 of statute d qualify as employee contributions that are picked up by state b under code sec_414 and as such do not constitute wages for federal_income_tax withholding purposes that the picked-up contributions will not be treated as annual_additions for purposes of code sec_415 with respect to ruling_request sec_1 and code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in code sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions that are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amount employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate employer a satisfies the criteria set forth in code sec_414 revrul_81_35 and revrul_81_36 by providing that it will pick up and make contributions to pian x in lieu of contributions by eligible employees and that no employee will have the option of receiving such amount directly in cash instead of having it contributed to plan x accordingly we conclude that amounts picked up by employer a for group c employees shall be treated as employer contributions and will not be includable in group c employees’ gross_income for the taxable_year in which such amounts are contributed because we have determined that the picked up amounts are to be treated as employer contributions they are excepted from wages as defined in code sec_3401 for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required from employees’ salaries with respect to such picked up amounts regarding ruling_request sec_415 of the code provides in general that a participant's benefit expressed as an annual_benefit cannot exceed the lesser_of a dollar_figure as adjusted for cost-of-living increases or b percent of the participant's average compensation_for the high_three_years the percent of compensation limit under sec_415 does not apply to governmental plans sec_415 of the code provides in general that contributions and other annual_additions for a participant may not exceed the lesser_of a dollar_figure as adjusted for cost-of-living increases or b percent of the participant's_compensation sec_1 d of the income_tax regulations provides in part that where a defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of determining the maximum limitations under code sec_415 this regulation further provides that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other additions described in code sec_415 however employee contributions that are picked up by the employer pursuant to code sec_414 are treated as employer contributions and as such are not annual_additions to a separate defined_contribution_plan for purposes of sec_415 accordingly we conclude that the picked up contributions will not be treated as annual_additions for purposes of code sec_415 these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions the effective date for the commencement of the proposed pick-up of the mandatory_contributions cannot be earlier than the date of this letter_ruling no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney on file in this office should you have any questions pertaining to this ruling you may contact of this office at ' sincerely yours andrew e zuckerman acting manager employee_plans technical branch
